 Keith Altman (pro hac vice to be applied for)
 The Law Office of Keith Altman
 33228 West 12 Mile Road, Suite 375
 Farmington Hills, MI 48334
 (516)456-5885
 kaltman@lawampmmt.com

 Attorney for Plaintiff

                          UNITED STATES DISTRICT COURT
                               DISTRICT OF ALASKA

DANIEL MACDONALD,                               Case: 1:20-cv-00001-SLG
                                                Hon: Sharon L. Gleason
                     PLAINTIFF,
V.
THE UNIVERSITY OF ALASKA,
SARA CHILDRESS IN HER
INDIVIDUAL AND SUPERVISORY
CAPACITY, CHASE PARKEY IN
HIS INDIVIDUAL AND
SUPERVISORY CAPACITY, SEAN
MCCARTHY, JON TILLINGHAST,
AND JOHN DOES 1-25
                     DEFENDANTS.




     PLAINTIFF’S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING
                  ORDER AND PRELIMINARY INJUNCTION


           ORAL ARGUMENT REQUESTED ON AN EXPEDITED BASIS




 Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001
          Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 1 of 25
       NOW COMES Plaintiff, Daniel MacDonald, by and through his attorney Keith

Altman of the Law Office of Keith Altman, for his emergency Motion for a Temporary

Restraining Order and Preliminary Injunction pursuant to Fed. R. Civ. P. 65.

       For the reasons stated in the attached brief, Plaintiff Daniel MacDonald respectfully

requests that this Honorable Court grant the motion.

                                             Respectfully submitted,


Dated: April 15, 2020                        /s/ Keith L. Altman
                                             Keith Altman (pro hac vice to be applied for)
                                             The Law Office of Keith Altman
                                             33228 West 12 Mile Road, Suite 375
                                             Farmington Hills, MI 48334
                                             (516)456-5885
                                             kaltman@lawampmmt.com

                                             Attorney for Plaintiff




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001           2

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 2 of 25
 Keith Altman (pro hac vice to be applied for)
 The Law Office of Keith Altman
 33228 West 12 Mile Road, Suite 375
 Farmington Hills, MI 48334
 (516)456-5885
 kaltman@lawampmmt.com

 Attorney for Plaintiff

                          UNITED STATES DISTRICT COURT
                               DISTRICT OF ALASKA

DANIEL MACDONALD,                               Case: 1:20-cv-00001-SLG
                                                Hon: Sharon L. Gleason
                     PLAINTIFF,
V.
THE UNIVERSITY OF ALASKA,
SARA CHILDRESS IN HER
INDIVIDUAL AND
SUPERVISORY CAPACITY,
CHASE PARKEY IN HIS
INDIVIDUAL AND
SUPERVISORY CAPACITY,
SEAN MCCARTHY, JON
TILLINGHAST, AND JOHN
DOES 1-25


       BRIEF IN SUPPORT OF PLAINTIFF’S EMERGENCY MOTION FOR A
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION


           ORAL ARGUMENT REQUESTED ON AN EXPEDITED BASIS




 Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001
          Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 3 of 25
                      TABLE OF CONTENTS
TABLE OF AUTHORITIES ______________________________________________ iii
STATEMENT OF RELEVANT FACTS ______________________________________ 1
LEGAL STANDARD ____________________________________________________ 3
ARGUMENT ___________________________________________________________ 6
  I.     Plaintiff MacDonald Will Likely Succeed on the Merits _____________________ 7
       A. Defendant Chas Parkey’s Investigation Violated Plaintiff’s Due Process Rights
       Guaranteed by The Fifth and Fourteenth Amendments to The U.S. Constitution ___ 8
       B. The Investigation Was Not Completed Timely as Outlined in The Policies and
       Was Not Extended for Good Cause, Nor Did Good Cause Exist _______________ 13
  II. Plaintiff Will Suffer Irreparable Harm in the Absence of the Requested Relief __ 15
  III.    The Interests of Third-Parties and the Public Weigh in Favor of Injunctive Relief
          17
CONCLUSION ________________________________________________________ 18




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001        ii

           Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 4 of 25
                                             TABLE OF AUTHORITIES

Cases
All. For The Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) ...................... 6, 7, 15
Charfauros v. Bd. of Elections, 2001 U.S. App. LEXIS 15083 (9th Cir. May 10, 2001) .. 5,
  8
Cuviello v. City of Vallejo, 944 F.3d 816 (9th Cir. 2019) ................................................. 16
de Jesus Ortega Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012) ......................... 16, 17
Goss v. Lopez, 419 U.S. 565 (1975) ................................................................................ 4, 8
Krainski v. State ex rel. Bd. of Regents, 616 F.3d 963 (9th Cir. 2010) ........................... 5, 8
Powell v. Mont. State Univ., 2018 U.S. Dist. LEXIS 215891 (D. Mont. Dec. 21, 2018) . 13
Stivers v. Pierce, 71 F.3d 732 (9th Cir. 1995) ................................................................. 5, 8
Winter v. Natural Res. Def. Council, 555 U.S. 7 (2008) ................................................. 5, 7

Statutes
20 U.S.C. § 1232g (“FERPA”) .......................................................................................... 11
Title IX (20 U.S.C. § 1681, et seq.) ................................................................................. 1, 8

Rules
Fed. R. Civ. P. 65................................................................................................................. 1
P01.04 .................................................................................................................................. 2

Constitutional Provisions
U.S. Const. Amend 5 ..................................................................................................... 4, 17
U.S. Const. Amend. 14 .............................................................................................. 4, 7, 17

Rules
Fed. R. Civ. P. 65................................................................................................................. 4
P01.04 .................................................................................................................................. 5




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001                                                      iii

             Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 5 of 25
                       STATEMENT OF RELEVANT FACTS

       Plaintiff Daniel MacDonald recently commenced an action against Defendants

seeking declaratory relief, injunctive relief, and damages relating to Defendant University

of Alaska’s (“UA”) investigation of allegations of sexual harassment and non-consensual

sexual contact lodged against Plaintiff in violation of Title IX (20 U.S.C. § 1681, et seq.).

(ECF # 1). Through the instant motion, Plaintiff respectfully requests that the Court enjoin

Defendants under Fed. R. Civ. P. 65 from continuing the investigation of Plaintiff’s

conduct and allow Plaintiff to complete his studies without reference to these allegations.

       Further support for bringing this motion on an expedited basis is that UA has sought

to re-interview Plaintiff by the new investigator within the next week or so. As discussed

in his complaint and throughout this motion, Plaintiff fears that continuing the investigation

is severely prejudicial to Plaintiff since the previous investigation was so tainted that it is

highly unlikely that Plaintiff can receive a fair and impartial hearing.

       To protect the privacy of individual non-parties involved in this lawsuit, Plaintiff

will be using the pseudonyms Able, Baker, Cable, and Davis. Able is the complainant

concerning the verbal jokes and comments leading to the charge of sexual harassment.

Baker is the complainant concerning non-consensual sexual contact. Cable and Davis are

additional witnesses who were interviewed during the investigation.




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001           1

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 6 of 25
       In accordance with policy R01.04.090 1, policies are set forth concerning the

investigation of complaints of sexual harassment. Subsection A sets forth the conduct of

the investigation. Subsection C of R01.04.090 sets forth that the investigation will be

completed and a final report issued within approximately 50 days. The timeline may be

extended for good cause for which the parties must be notified.

       On November 8, 2019, Plaintiff received a letter from Defendant Childress that he

was under investigation for sexual harassment and non-consensual sexual contact. Exhibit

“B”. In the letter, Plaintiff was advised that Defendant Parkey would be conducting the

investigation. Furthermore, Plaintiff was promised a “prompt and impartial” investigation.

A reference to UA’s sexual harassment policy, P01.04, was made within the letter implying

that the investigation would be conducted under that policy.

       The investigation was to be completed by December 28, 2019, under R01.04.090(c).

If good cause existed for an extension of time, Plaintiff was to be notified and provided

with the basis for the extension. At no time before December 28, 2019, was the Plaintiff

informed of the investigation being extended.           Not only was the investigation not

completed by December 28, 2019, but the investigator appointed by UA was ultimately

removed.




1
 See Regents’ Policy chapter 01.04 on sexual discrimination, section P01.04.110(A)(1)(a)
located at https://www.alaska.edu/bor/policy/01-04.pdf. Plaintiff respectfully requests that this
Court take judicial notice of UA’s policies under F.R.E. 201. UA is public institution of higher
learning chartered by the State of Alaska and is an agent of the State. The above polices are
made available to the public and are provided by UA on its website. Furthermore, this document
was referenced by Defendant UA in correspondence directed at Plaintiff. Attached as Exhibit
“A”.
Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001              2

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 7 of 25
       During the investigation, several witnesses were interviewed. Plaintiff had an

opportunity to review those interviews and other evidence. On January 27, 2020 Plaintiff’s

counsel wrote to Defendant Parkey and UA that there was a belief that the investigation

had been done in an unprofessional manner that so tainted the investigation that it was

highly unlikely that Plaintiff could receive a fair and impartial adjudication. Exhibit “C”.

       On March 2, 2020, Defendant Childress emailed Plaintiff and informed him that the

investigator was being reassigned. No explanation as to good cause for the extension of

the investigation was provided. Exhibit “D”. In response, on March 3, 2020 Plaintiff’s

counsel emailed Defendant Childress and pointed out that the timelines for the

investigation had elapsed and that good cause for an extension did not exist. Exhibit “E”.

       Despite awareness of the tainted investigation and it not being conducted in a timely

manner, UA intends to proceed with investigating the matter. Plaintiff brings this motion

and the associated lawsuit claiming that the conduct of the investigation has violated his

due process rights, breached the contract he had with UA incorporating the sexual

harassment policy, and that UA violated the Alaska administrative procedures act. He also

brings other claims which are not subject to this motion for a TRO/preliminary injunction.

       Time is of the essence concerning this motion. Defendants are intending to continue

the investigation by interviewing Plaintiff within the next week or so. Allowing the

investigation to continue will subject Plaintiff to further damages.


                                    LEGAL STANDARD




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001         3

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 8 of 25
       Under the Fifth Amendment to the U.S. Constitution, “no person shall be deprived

of life, liberty, or property without due process of law.” This provision of the Fifth

Amendment applies to States under the Fourteenth Amendment of the U.S. Constitution.

The Supreme Court has made clear that severe sanctions of students require that the student

be afforded due process:

       The Court's view has been that as long as a property deprivation is not de
       minimis, its gravity is irrelevant to the question whether account must be
       taken of the Due Process Clause. Sniadach v. Family Finance Corp., 395
       U.S. 337, 342 (1969) (Harlan, J., concurring); Boddie v. Connecticut, 401
       U.S. 371, 378-379 (1971); Board of Regents v. Roth, supra, at 570 n. 8. A
       10-day suspension from school is not de minimis in our view and may not be
       imposed in complete disregard of the Due Process Clause.

       Goss v. Lopez, 419 U.S. 565, 576, 95 S. Ct. 729, 737 (1975)


       Expanding upon Goss, the Ninth Circuit opined on the elements of a due process

claim in an educational context:

               A procedural due process claim has two elements: deprivation of a
               constitutionally protected liberty or property interest and denial of
               adequate procedural protection. Brewster v. Bd. of Educ. of the
               Lynwood Unified Sch. Dist., 149 F.3d 971, 982 (9th Cir. 1998).
               …

               The Supreme Court has had occasion to consider this threshold
               inquiry in several cases. First, in Goss v. Lopez, 419 U.S.
               565, [*971] 95 S. Ct. 729, 42 L. Ed. 2d 725 (1975), the Supreme
               Court held that temporary suspensions of public high school students
               without notice or a hearing implicated the students' protected interest
               in "avoid[ing] unfair or mistaken exclusion from the educational
               process, with all of its unfortunate consequences." Id. at 576. The
               Court reasoned that, "[h]aving chosen to extend the right to an
               education to people of appellees' class generally, [the state] may not
               withdraw that right on grounds of misconduct absent, fundamentally
               fair procedures to determine whether the misconduct has
               occurred." Id. at 574.

Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001       4

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 9 of 25
               Krainski v. State ex rel. Bd. of Regents, 616 F.3d 963, 970-71 (9th Cir.
               2010)


       In adjudicating disciplinary charges, “[t]he right to an impartial decision maker is a

fundamental right which requires due process of law before it is denied.” Charfauros v.

Bd. of Elections, No. 99-15789, 2001 U.S. App. LEXIS 15083, at *44 (9th Cir. May 10,

2001). “It is well-settled that the Due Process Clause prevents the state from depriving a

plaintiff of a protected property interest without "a fair trial in a fair tribunal." (Citing to In

re Murchison, 349 U.S. 133, 136, 99 L. Ed. 942, 75 S. Ct. 623 (1955)). Stivers v. Pierce,

71 F.3d 732, 741 (9th Cir. 1995)

       Turning to the standard for injunctive relief, courts must consider four factors when

deciding whether to grant a temporary restraining order (“TRO”) or preliminary injunction:

(1) whether the movant has a strong or substantial likelihood of success on the merits; (2)

whether the movant will suffer irreparable harm without the requested relief; (3) whether

issuance of the injunction will cause substantial harm to others; and (4) whether the public

interest is served by issuance of the TRO or injunction. See Winter v. Natural Res. Def.

Council, 555 U.S. 7, 20 (2008).

       The Ninth Circuit reviewed the decision in Winter when it concluded the following:

               A preliminary injunction is appropriate when a plaintiff demonstrates
               . . . that serious questions going to the merits were raised and
               the balance of hardships tips sharply in the plaintiff's favor.

               Lands Council, 537 F.3d at 987 (internal quotations and modification
               omitted). Of course, plaintiffs must also satisfy the
               other Winter factors. To the extent prior cases applying the

Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001               5

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 10 of 25
               "serious questions" test have held that a preliminary injunction may
               issue where the plaintiff shows only that serious questions going to
               the merits were raised and the balance of hardships tips sharply in the
               plaintiff's favor, without satisfying the other two prongs, they are
               superseded by Winter, which requires the plaintiff to make a showing
               on all four prongs. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.
               2003) (en       banc). But     the     "serious questions"      approach
               survives Winter when        applied     as     part   of     the    four-
               element [**21] Winter test. That is, "serious questions going to the
               merits" and a balance of hardships that tips sharply towards the
               plaintiff can support issuance of a preliminary injunction, so long as
               the plaintiff also shows that there is a likelihood of irreparable injury
               and that the injunction is in the public interest.

               All. For The Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
               2011)


                                        ARGUMENT

       Plaintiff MacDonald is entitled to a temporary restraining order and a preliminary

injunction to enjoin Defendants from continuing an investigation into allegations that

Plaintiff engaged in sexual harassment and non-consensual sexual contact in violation of

Plaintiff’s due process rights.

       Although Plaintiff was promised a timely, fair, and impartial adjudication of the

allegations against him Plaintiff received anything but. As discussed more fully below, the

investigation was tainted to the point that it is highly unlikely Plaintiff can receive a fair

and impartial adjudication. Furthermore, it cannot be reasonably contested that the

investigation was conducted within the time requirements of UA’s policies and the timeline

was not extended for good cause.

       As discussed in more detail below, Plaintiff MacDonald has a strong likelihood of

success on the merits, he will suffer irreparable harm if the investigation is allowed to

Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001          6

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 11 of 25
continue, the injunction will not cause any harm, substantial or otherwise, to others, and

the public interest is served by the issuance of the TRO or injunction. Thus, he meets the

requirements of Winter and All. For The Wild Rockies v. Cottrell. This Court should grant

Plaintiff’s motion and issue a TRO and a preliminary injunction enjoining Defendants for

continuing the investigation into allegations of Plaintiff's sexual misconduct. Furthermore,

this Court should allow Plaintiff to complete his education at UA without reference to the

allegations.

   I.      Plaintiff MacDonald Will Likely Succeed on the Merits

        Although Plaintiff MacDonald has a strong likelihood of success on the merits

concerning his claims, to satisfy the first prong of the preliminary injunction analysis,

Plaintiff is not required to demonstrate that he will succeed on the merits at trial. Nor is

Plaintiff required to demonstrate that he will probably succeed on the merits of his claims.

He must demonstrate that there are serious questions going to the merits and the balance

of hardships tips in Plaintiff’s favor. All. For The Wild Rockies v. Cottrell, 632 F.3d 1127,

1135 (9th Cir. 2011).

        Plaintiff’s due process rights under the Fifth and Fourteenth Amendments of the

U.S. Constitution have been violated by Defendants. Allegations of sexual harassment and

non-consensual sexual contact were lodged against Plaintiff. See Exhibit “B”. Under the

policies of UA, if Plaintiff has been found to have engaged in the alleged activities, he is

subject to suspension, expulsion, or revocation of degree.             See Exhibit A, p. 21,

P01.04.111(A)(1)(a). Because Plaintiff is subject to severe sanctions if found to have

engaged in the alleged conduct, he is entitled to due process in the investigation of the

Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001         7

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 12 of 25
allegations. See Goss, 419 U.S. 565, 576 (1975) and Krainski, 616 F.3d 963, 970-71 (9th

Cir. 2010).

    A. Defendant Chas Parkey’s Investigation Violated Plaintiff’s Due Process Rights
       Guaranteed by The Fifth and Fourteenth Amendments to The U.S.
       Constitution


       Defendant Chase Parkey conducted the investigation in an unprofessional manner

and in a way which violated Plaintiff's constitutional right to due process. As discussed

below, Parkey did not act impartially and he conducted his investigation in a biased manner

which irreparably tainted the witnesses against Plaintiff. Thus Plaintiff was not provided

the impartial forum as required under Charfauros v. Bd. of Elections and Stivers v. Pierce.

       Parkey’s language in the transcribed interviews was unprofessional and crude, and

bordered on Title IX violations itself. One example of this behavior is in the 11/13/2019

interview with Baker, wherein he stated:

               Are you aware of anything about [Daniel] talking to Able saying other
               girls have nice asses? What was the term he used? Or commenting on
               a girl’s ass? (p. 2/31 of Baker’s Interview on 11/13/2019) 2.


       There was no reasonable explanation for speaking to an alleged victim or witness in

such crude terms. It is also clear from the context that he was not specifically quoting

Daniel here. Additionally, Parkey related details to witnesses incorrectly, such as when




2
 Several reference are made to the transcripts in the initial investigation. Those transcripts are
solely in the possession of Defendants and were only made available to Plaintiff for a brief time
for him to review.
Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001                   8

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 13 of 25
talking to Baker, he described Daniel as having said that he was on top of Baker when

Daniel had actually described the incident to Parkey as Baker being on top.

       Furthermore, in Baker’s 11/6/2019 interview, Parkey appears to urge Baker to file

a complaint, tells her that there are other complaints against Daniel, and other inappropriate

comments, such as:

                I mean, I can’t be biased because then I can’t investigate it. But you’re
                not the only one. And again, I could only say that because you know
                it.

                You’re not the only one. And I think if you were to talk to Able and
                not obviously pressure her, but ask her if she would consider doing
                the investigation as well. I can do both at the same time. (p. 12/17 of
                Baker’s Interview on 11/6/2019).
       Parkey also told Baker that it was okay to talk to other students about the

investigation, which is particularly disturbing given the context of Baker wondering if that

would be “retaliation”:

       Baker:          And with me, like telling my friends about what happened.
                       Would that be considered retaliation against him?


       Parkey:         It depends on how you tell them. If you go walking around
                       campus with a sign, maybe. If you just talk to someone like
                       you do with Ke** or Able, no. (p. 13/17 of Baker’s Interview
                       on 11/6/2019).
       Another disturbing comment from Parkey is when he told Baker that he, “cannot

tell Able that I talked to [Baker].” (p. 16/17 of Baker’s Interview on 11/6/2019). This is

particularly interesting given that it shows that Parkey knew he should not be talking about

other witnesses’ statements and claims, even though he does exactly that many times in the

interviews with witnesses, including telling Baker all kinds of confidential information


Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001          9

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 14 of 25
about the investigation. Shortly after this segment of the conversation, Parkey begins

telling her how to accumulate more witnesses to back up her statements, how to help move

the investigation forward, etc. Id.

       This became even more of an issue concerning Cable’s comments about the

retaliation and backlash that Daniel has been facing since the investigation began, such as

how “everybody now sees him as like a sexual predator because that’s what’s going

around.” (p.22/26 of Cable’s 12/13/2019 Interview).

       At Parkey’s prompting, Baker told Professor Erica Hill that Plaintiff was a sexual

predator and convinced her not to write a letter of recommendation for him.

       In further violation of Plaintiff’s due process rights, Parkey used improper interview

and interrogation techniques. During Baker’s 11/6/2019 interview, Parkey bragged of

having been a law enforcement officer, and the techniques employed showed. Law

enforcement officers are often trained in Reid-style interview and interrogation techniques,

which are used primarily to extract confessions. However, these techniques can often

badger and manipulate a witness when used improperly.

       An example of this occurs in Cable’s 12/13/2019 interview, where Parkey appears

to be trying to persuade Cable to speculate about Daniel when she kept answering that she

does not know. (pp. 15-17/26 of Cable’s 12/13/2019 Interview).

       This is also evident in Davis’ 11/14/2019 interview, where Parkey presented leading

questions to coax Davis into agreeing with his preconceived notions of the facts, rather

than actually allowing Davis to explain events in his own words. (pp. 8-9 of Davis’

11/14/2019 Interview).

Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001        10

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 15 of 25
       Parkey’s conduct also violated Plaintiff's rights under the Family Educational Rights

and Privacy Act, 20 U.S.C. § 1232g (“FERPA”). There are multiple examples throughout

the transcripts of interviews where Parkey disclosed confidential information about the

pending investigation. One particularly egregious example occurs in Able’s 11/14/2019

interview, wherein he first states that “[Daniel’s] termination from an RA had nothing to

do with Title 9 whatsoever. I’m not sure where that came from.” However, he goes further

and states specifically that, “[Daniel] has admitted to saying inappropriate things to [Able].

He has owned up to that fact.” (p. 15/16 of Able’s Interview of 11/14/2019).

       While Parkey may have been disclosing this information to Able in some form to

ingratiate him to her such that she gives up more information during the interview, it is

highly inappropriate.

       On January 27, 2020, counsel representing Plaintiff in the investigation wrote a

letter to Defendant Parkey and UA authorities relaying the circumstances of the

investigation. Exhibit “C”. As a result of the letter, Parkey was removed from the

investigation.

       Defendant Parkey’s inappropriate conduct during the investigation virtually assured

that Plaintiff would not be given a fair and equitable treatment of the allegations lodged

against him. Furthermore, Parkey tainted the witnesses by providing information to the

which further prevents Plaintiff from receiving fair treatment in the investigation of the

allegations.

       This becomes even more troubling when the standard for finding a violation of the

rules is “preponderance of the evidence” standard and not “beyond a reasonable doubt” as

Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001         11

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 16 of 25
would be required in criminal prosecution. Furthermore, state and federal rules of evidence

do not apply during these proceedings. There is no way to “unring” the bell here. These

witnesses are tainted to the point that given the very low “preponderance of the evidence”

the violations of Plaintiff’s due process rights cannot be remedied if the investigation is

allowed to proceed. Without question, Parkey did not act impartially as required under due

process.

       In addition, although Plaintiff there are questions as to whether the inability to cross-

examine witnesses violates due process concerns as is the case in this matter:


               Here, Plaintiff has raised issues of bias on the part of persons assigned
               to his case by MSU and who were charged with the responsibility to
               undertake and carry out the investigation and disciplinary process.
               Unresolved issues of material fact relevant to those matters remain.
               The Court, on the present record, cannot conclude or undertake to
               conclude that one or more of those involved in the investigation did
               not prejudge a material issue and thereby taint the entire investigation
               with bias.

               Some courts have concluded generally that a university student facing
               disciplinary charges and suspension does not have the right to cross-
               examine         witnesses          against        him. [Citing        to
               Gorman v. Univ. of R.I., 837 F.2d 7, 16 (1st Cir. 1988)]However,
               in Doe v. University of Cincinnati [Doe v. Univ. of Cincinnati, 872
               F.3d 393, 400 (6th Cir. 2017)], the Sixth Circuit determined that cross-
               examination was required in a sexual assault proceeding where the
               accused student faced a two-year suspension.

               As recently as September 2018, the Sixth Circuit reaffirmed its
               holding in Doe [Citing to Doe v. Baum, 903 F.3d 575, 578 (6th Cir.
               2018)], reiterating that "when [a] university's determination turns on
               the credibility of the accuser, the accused, or witnesses, that hearing
               must include an opportunity for cross-examination." [Id. at 581].
               Although the Ninth Circuit has not yet adopted the Sixth Circuit's
               requirements, it has expressed its view that a charge resulting in a
               disciplinary suspension of a student "may require more formal

Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001           12

           Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 17 of 25
                procedures" to satisfy components of our system of constitutional due
                process. [Citing to Oyama v. Univ. of Haw., 813 F.3d 850, 875 (9th
                Cir. 2015).]

                Like both Doe and Baum, the decision made by MSU was a "he
                said/she said" dispute turning on credibility. [Citing to Baum, 903
                F.3d at 583]. Specifically, MSU's investigation hinged on what was
                said between two parties during a private conversation. "[I]f a
                university is faced with competing narratives about potential
                misconduct, the administration must facilitate some form of cross-
                examination in order to satisfy due process." [Citing to Baum, 903
                F.3d at 581]. As stated above, unresolved issues of fact material to
                Plaintiff's due process claim remain which preclude summary
                judgment on the issue.

                Powell v. Mont. State Univ., No. CV 17-15-BU-SEH, 2018 U.S. Dist.
                LEXIS 215891, at *16-18 (D. Mont. Dec. 21, 2018)


          Therefore, this Court should look with great concern at the initial investigation

which was the same he said/she said situation as in Powell with no cross-examination that

was conducted in an unprofessional and partial manner leading to the likely bias of the

witnesses. Surely the instant situation cannot stand scrutiny under Plaintiff's due process

rights.

   B. The Investigation Was Not Completed Timely as Outlined in The Policies and
      Was Not Extended for Good Cause, Nor Did Good Cause Exist

   Plaintiff’s due process rights were further violated by Defendants’ failure to adhere to

the strict timelines outlined in the sexual harassment policies. By not adhering to the

timelines, Plaintiff has been harmed as discussed in more detail below.




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001      13

           Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 18 of 25
       Plaintiff was informed of the investigation on November 8, 2019. According to the

policies, the investigation had to be concluded by approximately December 28, 2019,

unless extended for good cause.

       On January 27, 2020, Plaintiff and his advocate wrote to Defendant Parkey and

supervisors concerning the unprofessional conduct of the investigation. Exhibit “C”. At

that time, the investigation had not been completed nor had Plaintiff been informed that

the investigation would be extended for good cause.

       On March 2, 2020, Defendant Childress emailed Plaintiff informing him that the

investigation was being reassigned and that Defendant Parkey was no longer investigating

the matter.    Exhibit “D”.     The email did not explain the basis for continuing the

investigation and certainly did not identify good cause for extending the investigation. At

no time before March 2, 2020, was Plaintiff informed that the investigation would be

extended for good cause.

       On March 3, 2020 Plaintiff’s advocate informed Defendant Childress that there was

no basis for extending the investigation. Exhibit “E”. At no time did good cause exist for

extending the investigative timeline:

           • Complex circumstances did not exist in this matter. Essentially, the incident

               was a he said/ she said situation.

           • There were no difficulties with the availability of evidence or individuals.

               Several individuals were interviewed by Defendant Parkey.

           • Law enforcement was not involved with the incident.

           • School breaks were not a factor in the investigation.
Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001      14

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 19 of 25
            • There were no other legitimate bases for an extension.

            • Neither the complainant nor the respondent requested an extension of time.

         In fact, the investigator Defendant Chase Parkey performed the investigation in a

poor manner leading to his removal as the investigator. Parkey was a supervisory employee

of UA and investigations allegations such as this matter was within the scope of his

employment. Investigating in a manner which irreparably violated Plaintiff’s due process

rights does not constitute good cause for extending the investigation.


         UA has not investigated the manner as outlined in its policies. Because the time for

the investigation was not completed within 50 days as outlined in the UA policies and there

is no good cause for an extension, continuing to investigate this matter violates Plaintiff’s

due process rights.

         Overall, despite knowledge of the unprofessional and tainted investigation as well

as the failure to adhere to the required timelines, Defendants are intending to continue the

investigation in violation of the policies set forth under P01.04. Plaintiff has set forth

“serious questions going to the merits” as required under All. For The Wild Rockies v.

Cottrell. UA is seeking to interview Plaintiff, probably in the next week. As such, Plaintiff

respectfully requests that this Court act quickly in considering this motion.

   II.      Plaintiff Will Suffer Irreparable Harm in the Absence of the Requested
            Relief

         MacDonald will suffer irreparable harm without the issuance of injunctive relief.

As stated above, MacDonald is likely to succeed on the merits of his due process claim.

Every day that Plaintiff continues to be denied the ability to continue his education is lost

Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001        15

          Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 20 of 25
time which cannot ever be recovered. Furthermore, he suffers severe emotional distress

knowing that he has been wrongly accused and that the process has been so corrupted that

without this Court’s involvement, he is unlikely to receive a fair and impartial adjudication

of the charges against him.

       Any violation of a constitutional right, no matter how minimal, presumptively

constitutes irreparable harm. See Cuviello v. City of Vallejo, 944 F.3d 816, 833 (9th Cir.

2019) (“Third, our cases do not require a strong showing of irreparable harm for

constitutional injuries.”); de Jesus Ortega Melendres v. Arpaio, 695 F.3d 990, 1002 (9th

Cir. 2012) (“We now turn to the next part of the preliminary injunction

test: irreparable harm.       It    is      well      established      that the      deprivation

of constitutional rights "unquestionably constitutes irreparable injury."”) (citing to Elrod

v. Burns, 427 U.S. 347, 373, (1976)).

       Here, Plaintiff has been subjected to an investigation that has not been conducted in

accordance with his due process rights to a fair and impartial investigation of the charges

against him. The investigation has been delayed beyond its established time limits without

good cause and the investigation itself has been tainted by the unprofessional conduct of

the original investigator. It is highly unlikely that Plaintiff can receive a fair and impartial

adjudication of the charges. Each day he is subject to the due process violations he suffers

emotional distress and his pursuit of continued education has been delayed. These effects

cannot be recovered and the longer Plaintiff has to wait for relief, the more the irreparable

harm he will suffer.



Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001           16

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 21 of 25
       Therefore, Plaintiff has established that he is likely to suffer irreparable harm if this

Court does not grant immediate injunctive relief.

   III.      The Interests of Third-Parties and the Public Weigh in Favor of Injunctive
             Relief

       Finally, the last two factors – substantial harm to others and the public interest –

weigh in Plaintiff’s favor as well. Here, Defendants’ desire to continue an investigation

that is being conducted in violation of UA’s policies and after the investigation has been

irreparably tainted by the conduct of the former investigator in violation of Plaintiff’s due

process rights under the Fifth and Fourteenth Amendments to the U.S. Constitution.

                  As demonstrated above, Plaintiff will suffer irreparable harm should the

investigation be allowed to continue while the Court adjudicates the merits of Plaintiff’s

claims. On the other hand, UA and the other defendants will suffer no harm by this court

entering a preliminary injunction. At a later time should this Court deny Plaintiff’s

injunctive relief outlined in the complaint, UA may continue its investigation. As to the

alleged victim of the alleged acts, the incident does not impede her educational progress

and she is currently able to move on with her life choices.

       The issuance of injunctive relief would vindicate the public’s interest in preserving

fundamental individual constitutional rights. See de Jesus Ortega Melendres at 1002. (“We

agreed in Sammartano v. First Judicial District Court, 303 F.3d 959 (9th Cir. 2002),

that "'it    is   always   in   the   public   interest   to   prevent   the   violation   of    a

party's constitutional rights.'" Id. at 974, quoting G & V Lounge, Inc. v. Mich. Liquor

Control Comm'n, 23 F.3d 1071, 1079 (6th Cir. 1994).”)


Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001              17

            Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 22 of 25
       Thus using the approach outlined in Winter and All. For The Wild Rockies v.

Cottrell, the balance of hardships tilts “sharply” towards Plaintiff.

       Lastly, concerning the burden that an injunction will place on the parties,

Defendants will not suffer any detriment. Suspending the investigation will not burden

Defendants who can resume the investigation at a later time should the Court rule against

Plaintiff on the merits. Furthermore, to the extent that there is a burden on Defendants, it

would be de minimus and there is a vast difference between the resources available to

Defendant University of Alaska and the resources of Plaintiff. Therefore, given the nature

of the relief sought, the de minimus interference with Defendants’ operations, and the vast

disparity of resources between the parties, should this Court grant Plaintiff’s motion and

enter an injunction, no security should be required.


                                       CONCLUSION


       Because of the foregoing, Plaintiff Daniel MacDonald respectfully requests that this

Honorable Court grant his emergency motion for a temporary restraining order and

preliminary injunction and enjoin UA and its agents from continuing with their

investigation. Plaintiff has demonstrated that there are (1) “serious questions going to the

merits”; (2) that he will likely suffer irreparable injury; (3) that he will suffer more if the

injunction is not granted than other parties will if the injunction is granted; and (4) that

there is a strong public interest in the protection of individuals constitutional rights.

Furthermore, this Court should order that UA allow Plaintiff to complete his studies at UA




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001          18

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 23 of 25
with no references to the allegations of sexual harassment and non-consensual sexual

contact.

                                             Respectfully submitted,


Dated: April 15, 2020                        /s/ Keith L. Altman
                                             Keith Altman (pro hac vice to be applied for)
                                             The Law Office of Keith Altman
                                             33228 West 12 Mile Road, Suite 375
                                             Farmington Hills, MI 48334
                                             (516)456-5885
                                             kaltman@lawampmmt.com

                                             Attorney for Plaintiff




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001           19

           Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 24 of 25
                             CERTIFICATE OF SERVICE

       On April 15, 2020, I served a copy of the foregoing Plaintiff’s Emergency Motion
for a Temporary Restraining Order and Preliminary Injunction, in the above-captioned
matter by ECF and e-mail to:

Sara Childress (sgchildress@alaska.edu)
Chase Parkey (ctparkey@alaska.edu)
Jon Tillinghast (jon@stsl.com)
Jim Johnsen (ua.president@alaska.edu) (President of University of Alaska)
Teresa Thompson (tathompson2@alaska.edu) (Executive Assistant to the President)
Michael Hostina (legal@alaska.edu) (General Counsel, University of Alaska)
Sean McCarthy (slmccarthy@alaska.edu)



                                  /s/Keith Altman
                                  Keith Altman




Emergency Motion for TRO, MacDonald v. University of Alaska, et al., 1:20-cv-00001   20

         Case 1:20-cv-00001-SLG Document 4 Filed 04/15/20 Page 25 of 25
